DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 10,11,15,16,19,20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The metes and bounds of “short welds” is unclear since the specification does not state any criteria for determining when the weld is “short”. Claims 11,16, and 20 are indefinite solely because they depend upon claims 10,15 and 19 respectively and would be allowable if they were amended to be dependent upon claims 1,14 and 17 respectively as their metes and bounds would be clear.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,730,140. This is a statutory double patenting rejection.
Claim 2 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of prior U.S. Patent No. 10,730,140. This is a statutory double patenting rejection.
Claim 3 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of prior U.S. Patent No. 10,730,140. This is a statutory double patenting rejection.
Claim 4 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of prior U.S. Patent No. 10,730,140. This is a statutory double patenting rejection.
Claim 5 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 5 of prior U.S. Patent No. 10,730,140. This is a statutory double patenting rejection.
Claim 6 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of prior U.S. Patent No. 10,730,140. This is a statutory double patenting rejection.
Claim 7 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of prior U.S. Patent No.10,730,140. This is a statutory double patenting rejection.
Claim 8 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of prior U.S. Patent No. 10,730,140. This is a statutory double patenting rejection.
Claim 9 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of prior U.S. Patent No.10,730,140. This is a statutory double patenting rejection.
Claim 14 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior U.S. Patent No.10,730,140. This is a statutory double patenting rejection.
Claims of 16/984,865
Claims of U.S. Patent No. 10,730,140
1. A system, comprising:

a hand-held welding tool that is manually placed in a welding position,

wherein the hand-held welding tool is configured to be activated to cause a contact tip or a welding heat source to automatically move from a first position and to second position during a welding operation, and

wherein a welding arc is automatically and repeatedly turned off and on while the contact tip or the welding heat source moves from the first position to the second position to make a plurality of welds between the first position and the second position,

wherein, as a travel speed decreases, a time period between each arc on time increases to make equally spaced welds.
 A system, comprising:

a hand-held welding tool that is manually placed in a welding position,

wherein the hand-held welding tool is configured to be activated to cause a contact tip or a welding heat source to automatically move from a first position and to second position during a welding operation, and

wherein a welding arc is automatically and repeatedly turned off and on while the contact tip or the welding heat source moves from the first position to the second position to make a plurality of welds between the first position and the second position,

wherein, as a travel speed decreases, a time period between each arc on time increases to make equally spaced welds.
2. The system of claim 1, wherein the plurality of welds include overlapping spot welds.
2. The system of claim 1, wherein the plurality of welds include overlapping spot welds.
3. The system of claim 1, wherein a welding current or a wire feed speed used during the welding operation is automatically and repeatedly turned on and off to make the plurality of welds while the contact tip or the welding heat source moves from the first position to the second position.
3. The system of claim 1, wherein a welding current or a wire feed speed used during the welding operation is automatically and repeatedly turned on and off to make the plurality of welds while the contact tip or the welding heat source moves from the first position to the second position.
4. The system of claim 3, comprising:
a welding power source operatively coupled to the hand-held welding tool, wherein the welding power source is configured to ramp welding current up and down in correspondence with a variable travel speed during the welding operation to make a string of equally spaced overlapping spot welds.
4. The system of claim 3, comprising:
a welding power source operatively coupled to the hand-held welding tool, wherein the welding power source is configured to ramp welding current up and down in correspondence with a variable travel speed during the welding operation to make a string of equally spaced overlapping spot welds.
5. The system of claim 1, wherein a travel speed is not constant during the welding.
5. The system of claim 1, wherein a travel speed is not constant during the welding.
6. The system of claim 1, wherein the hand-held welding tool is configured to make a string of overlapping spot welds when the contact tip or the welding heat source is automatically moved from the first position to the second position.

7. The system of claim 1, comprising:

a solenoid assembly configured to control the contact tip or the welding heat source and to position the contact tip or the welding heat source in the first position when the solenoid assembly is energized. 
6. The system of claim 1, wherein the hand-held welding tool is configured to make a string of overlapping spot welds when the contact tip or the welding heat source is automatically moved from the first position to the second position.

7. The system of claim 1, comprising:

a solenoid assembly configured to control the contact tip or the welding heat source and to position the contact tip or the welding heat source in the first position when the solenoid assembly is energized.
8. The system of claim 7, wherein the solenoid assembly is configured to position the contact tip or the welding heat source in the second position when the solenoid assembly is de- energized.

9. The system of claim 1, wherein the hand-held welding tool includes a trigger, a button, or a switch to manually activate the hand-held welding tool.
8. The system of claim 7, wherein the solenoid assembly is configured to position the contact tip or the welding heat source in the second position when the solenoid assembly is de- energized.

9. The system of claim 1, wherein the hand-held welding tool includes a trigger, a button, or a switch to manually activate the hand-held welding tool.



Claims of 16/984,865
Claims of US Patent No. 10,730,140
14. A method comprising:  manually positioning a hand-held welding tool to engage a workpiece; starting a welding operation from an initial position based on a first event;
automatically moving a contact tip or a welding heat source from a first position to a second position relative to the workpiece during the welding operation; and
repeatedly and automatically turning a weld current on and off while the contact tip or the welding heat source moves from the first position to the second position to make a plurality of welds between the first position and the second position; and controlling a time duration between successive weld current on times to make the plurality of welds.
10.  A method comprising:  manually positioning a hand-held welding tool to engage a workpiece; starting a welding operation from an initial position based on a first event;
automatically moving a contact tip or a welding heat source from a first position to a second position relative to the workpiece during the welding operation; and
repeatedly and automatically turning a weld current on and off while the contact tip or the welding heat source moves from the first position to the second position to make a plurality of welds between the first position and the second position; and controlling a time duration between successive weld current on times to make the plurality of welds.









The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10,11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,730,140 in view of Johnson in GB 2,342,881 A.  Claim 1 of U.S. Patent No. 10,730,140 does not meet the limitations of dependent claims 10 and 11 but does meet all of the limitations of claim 1 of the instant application.  Johnson in the embodiment of figure 3 teaches short welds (see page 4, lines 16-18) that may be used in any form of welding (see page 3, lines 15-19).  It would have been obvious to adapt claim 1 of U.S. Patent No. 10,730,140 in view of Johnson to provide this to reduce the size of the weld.  Regarding claim 11, the length of the short welds is considered to be a matter of engineering expediency depending upon the material, thickness of the materials being lap welded and the desired strength of the welds. 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,730,140 in view of Chen et al. in CN2016105119U A.  Claim 1 of U.S. Patent No. 10,730,140 does not meet the limitations of dependent claims 12 but does meet all of the limitations of claim 14 of the instant application (since they are identical).  Chen et al. teach using a bracket (103) with a cam mechanism (unidentified) to control the inclination of the welder.  It would have been obvious to adapt claim 1 of U.S. Patent No. 10,730,140 in view of Chen et al. to provide this to control the angle of the application of welding energy.
Claims 15,16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No.10,730,140 in view of Johnson in GB 2,342,881 A.  Claim 10 of U.S. Patent No. 10,730,140 does not meet the limitations of dependent claims 15 and 16 but does meet all of the limitations of claim 14 of the instant application (since they are identical).  Johnson in the embodiment of figure 3 teaches short welds (see page 4, lines 16-18) that may be used in any form of welding (see page 3, lines 15-19).  It would have been obvious to adapt claim 10 of U.S. Patent No. 10,730,140 in view of Johnson to provide this to reduce the size of the weld.  Regarding claim 16, the length of the short welds is considered to be a matter of engineering expediency depending upon the material, thickness of the materials being lap welded and the strength of the welds. 

Allowable Subject Matter
Claims 17 and 18 are allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kohno et al. in U.S. Patent No. 4,956,540 discloses an arc spot welding apparatus.  Kondou et al. in U.S. Patent No. 4,480,170 discloses an arc spot welding equipment.  Smith in U.S. Patent No. 4,954,689 has a welding unit for spot welding.  Hsu et al. in U.S. Patent No. 11,065,706 has a hand held welding tool.  Papenfuss et al. in U.S. Patent No. 7,763,827 discloses laser welding in segments.  Menin in U.S. Patent Application Publication No. 2002/0121506 has welding sections W (see paragraph 30).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761